Citation Nr: 1716538	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  06-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 2003, for the grant of service connection for a left shoulder disability. 

2.  Entitlement to an effective date earlier than October 8, 2003, for the grant of service connection for a right knee disability.

3.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities. 

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability prior to January 10, 2011, and 20 percent thereafter.

7.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 
8.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

9.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 based on hospital treatment in excess of 21 days for a left knee disability. 

10.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on treatment for a left knee disability requiring convalescence.

11.  Entitlement to a temporary total rating under 38 C.F.R. § 4.30 based on treatment for a back disability requiring convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active naval service from December 1979 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a February 2012 rating decision by the Appeals Management Center (AMC), in Washington, DC. 

The Board remanded the Veteran's claims for additional development in September 2010 and March 2013.  The case is once again before the Board. 

The issues of entitlement to service connection for a right foot disability and earlier effective dates for the grant of service connection for left shoulder and right knee disabilities are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a left shoulder disability or a right knee disability was not received prior to October 8, 2003. 

2.  Competent and credible evidence establishes that the Veteran's right foot calluses and spurring of the talonavicular joint are related to his active duty service.


CONCLUSIONS OF LAW

1.  An effective date prior to October 8, 2003, for the grant of service-connected for a left shoulder disability is not warranted.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2016).

2.  An effective date prior to October 8, 2003, for the grant of service-connected for a right knee disability is not warranted.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for service connection for right foot calluses and right talonavicular joint spur have been met. 38 U.S.C. §§ 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

As discussed below, the Board is granting service connection for a right foot disability.  To the extent that this action is favorable to the Veteran, a discussion of VA's duty to notify and duty to assist is not required with respect to this claim. 

With respect to the earlier effective date claims, the outcome of these issues depends exclusively on documents which are already contained in the Veteran's VA claims file.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Here, no additional development could alter the evidentiary or procedural posture of this case.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Earlier Effective Date Claims

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

The Veteran was granted service connection for left shoulder and right knee disabilities in a February 2012 rating decision.  This decision reported that an effective date of October 8, 2003, was being assigned because it was the date VA received his claim.  

As noted, in general, the effective date of an evaluation and award of compensation based on an original claim, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The Board has reviewed the Veteran's VA claims folder and can find no indication that there was a pending, unadjudicated claim for service connection prior to October 8, 2003.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Veteran has also not pointed to any communication or document that could serve as an earlier, unadjudicated claim for benefits.  In fact, the record indicates that the October 8, 2003 claim was the Veteran's first claim seeking benefits from VA. 

Having determined that the Veteran's claim was filed on October 8, 2003, the Board must now determine when entitlement to service connection arose.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Veteran has been experiencing a left shoulder disability or a right knee disability following his separation from service, his October 8, 2003 claim is clearly the later of two dates specified by law.  Hence, on this record, an earlier effective date is not assignable by law.

III.  A Right Foot Disability

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pursuant to the Board's March 2013 remand instructions, the Veteran was afforded a VA examination to determine the etiology of his right foot disability in April 2015.  In this report, a VA examiner diagnosed the Veteran with spurring of the right talonavicular joint and a callus on the plantar surface of the right foot.  In a separate April 2015 opinion, the examiner noted that the Veteran's service treatment records document that he was treated for pain and calluses on his feet and that he continues to experience these disabilities today.  As a result, the examiner concluded that it was at least as likely as not that the Veteran's current right foot disabilities are related to service.  

The Board has reviewed the claim file and notes that the record does not contain any evidence suggesting that the Veteran's right talonavicular joint spur or callus are unrelated to his active duty service.  Accordingly, service connection for right talonavicular joint spur and callus are granted.  38 U.S.C. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than October 8, 2003, for the grant of service connection for a left shoulder disability is denied. 

Entitlement to an effective date earlier than October 8, 2003, for the grant of service connection for a right knee disability is denied. 

Service connection for right talonavicular joint spur and callus is granted.
REMAND

For the following reasons, the Board finds that the remaining issues on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Inadequate examinations

In the March 2013 remand, the Board requested that the Veteran be scheduled for a VA examination to determine whether there is a 50 percent or better probability that any left knee disability was etiologically related to the Veteran's service, or caused or worsened by a service-connected disability. 

The Veteran was subsequently afforded a new VA examination in April 2015 and a medical opinion was obtained in November 2015.  Upon review, however, the November 2015 opinion did not address whether the Veteran's left knee disability was caused or worsened by a service-connected disability.  

Because the November 2015 VA opinion did not address whether the Veteran's left knee disability is due to, or aggravated by, a service-connected disability, the Board's remand instructions have not been complied with and this issue must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With respect to the claim for service connection for a back disability, in a June 2014 opinion, a VA examiner noted that the Veteran received treatment for back pain while on active duty, but concluded that "there is no documentation in [the service treatment records] or other medical records to show an ongoing chronic back condition that continued after a muscle strain dated 1980; 43 years ago."  As a result, the examiner concluded that "it would otherwise be resorting to mere speculation to state that [a] current condition is related to [an] incident that occurred 34 years ago without documentation of ongoing condition after separation from service." 

As noted by the Veteran's representative in the March 2017 Post-Remand Brief, the June 2014 VA examiner did not comment on the Veteran's reports of ongoing back pain, but that he was "too poor to be able to afford formal medical care and instead resorted to self-treatment through alcohol and drugs."  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Intertwined Issues

The Veteran is seeking a temporary total evaluation for his left knee and back disabilities.  The Veteran is also seeking a TDIU rating.  These claims are inextricably intertwined with his claims for service connection for a left knee and back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Supplemental Statement of the Case

Following the December 2015 Supplemental Statement of the Case, the Veteran was afforded new VA examinations to determine the extent of his service-connected left shoulder and right knee disabilities.  This evidence has not been considered by the AOJ and was not addressed in the March 2017 waiver of initial consideration by the Veteran's representative. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left knee disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should also comment on whether it is at least as likely as not, (50 percent probability or greater), that the left knee disability was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by any service-connected disability

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the action requested in item 1, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


